 

Case 1:19-cv-01640-LGS: Document 2 Filed 02/20/19 Page 1 of 76

‘

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

(In the space above enter the full name(s) of the plaintiff). )

COMPLAINT

~against-
Demand Fo¥
fury 7 Trial: wes o.No
(check one)

 

 

anrtain “nave hoi (BA |
re lrional OFF hex btotieso  7¥08.

Marve Mion Of riley Muay sexe

ifs pe sky DeDaiment OF Corvelron’.
The Carty 0 Neds

~ TNe bvik ath ond Wo pale oVdution

 

 

 

 

 

 

 

(In the space above enter the full name(s) of the defendant(s). If you ne a
cannot fit the names of all of the defendants in .the space provided, ae oe
please write “see attached” in the space above and attach an , “at a
additional sheet of paper with the Sull list of names. The names , oo

listed in the above caption must be identical to those contained in
Part J. Addresses Should not be included here.)

I. Parties in this complaint:

A. List your-name, address and telephone number. If you:are presently in custody, include your

 
 
  

identification number-and the name and address of your current place of confinement. Do the same ,

for any additional plaintiffs named. Attach additional sheets of paper as necessary.

 
 

Plaintiff Name ophey Wwvoor stand

Street Address \g4x Kozen Week

County, City ic at Bak Elna
State & Zip Code _NPto YOYK, W370

Telephone Number (4\ l } % lo-2 7D4- Mom ‘Ss ( LA

 

B. List all defendants. You should state the full name of the defendant, even if that defendant i is a
government agency, an organization, a corporation, or an individual. Include ‘the address where
each defendant may be served. Make sure that the defendant(s) listed below are identical to those
contained in the above caption. Attach additional sheets of paper as necessary. .

 
 

Defendant No. 1 “Name Woy

Street Address Tee Zohthen Yaa

 

Rev. 05/2010
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 2 of 76

 
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 3 of 76

 

State & Zip Code

 

County, City BYorx lounty atst Ekmharst

 

 

Telephone Number
Defendant No. .2 Name [UE OYYEL Aron ol OFEEK Sdn oo £7808
Street Address “ZO RStoVin BouleNard
County, City _\4Vorn x (nT abst Elmnuir’-

State & Zip Code re New York 1370.

Telephone Number

 

Defendant No. 3

 

 

 

CVA AL \ \ As ;
State & Zip Code NLS Yon W237e

Teléphone Number

Defendant No. 4 Name Upton Waves t12,49

Street Address .

75-70 ASstovio Boul
County, City n> AN lmbwtst
State & Zip Code NejA York; 470 _. | __.

Telephone Number

I. Basis for Jurisdiction: . iN See attathed

Federal courts are courts of limited jurisdiction. Only two types of cases can be heard in federal court:
cases involving a federal question and cases involving diversity of citizenship of the parties. Under 28
U.S.C. § 1331, a case involving the United States Constitution or federal laws or treaties is a federal
question case. Under 28 U.S.C. § 1332, a case in which a citizen of one state sues a citizen of another
state and the amount in damages is more than $75, 000 is a diversity of citizenship case. .

 

 

 

 

 

A. What is the basis for federal court jurisdiction? (check ail that apply)
Federal Questions Diversity of Citizenship
B. Ifthe basis for jriediction i is Federal Question, what federal Constitutional, statutory or treaty right

 

 

 

 

HI. Statement of Claim:

State as briefly as possible the facts of your case. Describe how each of the defendants named in the
caption of this complaint is involved in this action, along with the dates and locations of all relevant events.

Rev. 05/2010 \ wee ak Lathed
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 4 of 76

 
| Case 1:19-cv-01640-LGS Document2 Filed 02/20/19 Page5of76 ©

hes ia She. 6 bomen:

! Dekerdans No.6

 

 

 

 

 

(Lovvettional OF Fiber Untold 72. S\
7520 Abonon Boulevard |
Bronx Loy Los Eat loahuvst.

_ Nel ory Neve

 

 

 

 

 

 

 

 

New» ‘ax ty Depatnent of bonenkon’s i
Zo-2e Morovia Poulevard . ee
yoax County er Eleburek
_______. |New Yor, \Wk70

Defendant No.7
Urry or. New Yor a | _—
1 Centre, xrcet
News York Lounty, Ned York Oihy . Ce a
New Yor, \(0007 — a

 

 

 

 

 

 

 

 

 

 

 

 

 

Ne IK Cay Nealon aegis aaa a
125 Worth seveok

Neu York County, New Yov\ City

New Yor, ols |

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-01640-LGS. Document 2 Filed 02/20/19 Page 6 of 76

 
 

NFidavit of Truth

 

 

 

 

  

Lote Ment of Mom

 

 

 

 

iL Coton ivan, aac’ Aldo Knouanats | The. white itn!

 

  

Ttagtacbtontst uhonalish, Lute Yb \wtanentam nele. Chariun ab

 

 
 

Voluartatiam duly Juxate.to bee ak of the tute, the. Uhole. tint, Aathiag hut 4

 

 

Not under Aveo, Juve oS andude mentor Coextion butt of my own 6 Cee, al ko ex

 

 

 

my honesst jenny aloout Yn agate At pdsnuly any we offiter’s
wathonc ath and cent

   

 

    

 

   
  

unusual aigusithenbrsiat 00 plohu ane, dad deavonds ng

  

  

OD.

| overeat eke cing ‘egal zine baat “wer the lortu

 

   

 

babtely of te. New Yet sty y Department of lovvetkionss

  

 

 

Tam dled of Leing disnnionted) Oruroly dO odshutt Cc, 40.14 | wulted hod

 

  

 

| (eligouty pertretured by People Of Other lait ot ky people uo ate Leta a
perth’ Ive been Leutally , :

   
 

 

 

 

 

 

 

rssh tor exited to late the, USi8le oy Mn 10n.OF dekoun

 

 

   
 
  

 

The. fies kdb ge on emi 7

 

 

OG text rela Away. ww hetaute T ne nounl at, lon moplads 0, Le

 

 

 

 
    

 

yertiag ocho ntked dol extremely Qytitaly wu

 

 

nen Hoot te Of6iterts ooo. aula thet Lone Hing, wats dlaout to ln

 

 

Semdsion in Abe, Oat dad she, Subdpitiond Movememt in the Uovid’s of detaine

 

 

 

tats. 00 ty ay tt 4 outing wait (2A) heading
All Tend wnt on indtant yeti Motor, then TE tla Ai

 

 

 

 
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 8 of 76.

 

 

 

 

aL o 4 ney v be) ow M. XO) OU Vans SN OT] L ay Nt) Ot aH UIA UH 1 TIENT TG P

 

Ci

 

 

 

  

HAIS OE 3 Ww" OT ava yw Tor amy x ow THT veiTon a

 

 

 

 

 

 

 

 

 

 

 

§

 

 

 

 

 

 

 

 

 

 

 

 

a paRTO RT 0 bur OAT

 

Ce Te 7 TAO GOTO aver TIE IOUT a ou

 

 

 

PPL TON BOE TIO on AIT FOOTE THE le

 

50 eget eT sare

 

 

 
  

 

 

 

 

___{{Nexe. Loubiog me. ta thoke. on every \oregthe tove.boL| load 40.drop onthe. flock
ond usilize clLtetheiquets to hele 1 lope wth tlike the ptesionesites # hugeea

  

 

 

s me ho T.Wouldat Vakts 0. Rani Mate ok make anos Worst Thente, TLioats

 

  

‘athe abbitded me Ug and rook me, duenty to nse.

 

  

 

| re Meni titans owevey L Na! Wet ae. ercper meditalaneittaate.-
nether tints T been by the Knee. dadtot Norte, foot dovtar. Euraermote, Laptoin

 
 

 

Rchintson (tibaned an inétattion 06 Oty. ood. nnate. bo hw. fan lover uphis Violations.
May's \nher T Ve tieued tne, Yeonck nod notite.of inttiattion by Lulbervant Tail sox

 
 

 

 

 

 

4137 ((sho lub tank of apttin) tdho brewed i tome Laghin Wail henbelé Lroked
Wat. pal) de beak Anis intvat Mon refaube te lomaia n\\ened doesalt lanetrhs

   

 

 

 

renee thine afntinn ttt nate Vib atbaukel od
Ut am Still eng. Penalized fox Lomesang Vrat doetat lonttitute. penalty, then on

 

 

 

 

op cee tee edie atigalctaltey

 

 

 

 

 

 

 

 

  
 

 

 

On beptember 1,27 OLA ORYOX woke AM0Q. Ofster +

 

 

 

AAS. oetitd ton igh tatlitaton Bk 000,.90.04, a 100 Want...
pj
A AeTOWNCLSs ID” veal esiate wide be _ Hloataana. the

    

 

    

 

offivers “tant idly duane ah dhe hous, cit os 0 benoit s
Where. Qony.o' Hoobaenderts Us (oott Vive Howenen Neker the. intaderst. foot plate. on tne

  

 

 

 

\e of Lepterber, 2 7 I Vequetted \o the. ‘temoved our of the Fatilty below
T (enved Got my Lagety and L lou So't Ie to. Liat building de: othe Anomagh

 

 

 

 

 

 

Mott of the O66itars Could Careless Obour Wha wen 4o me.

 

  
   

 

  

Tt OF We ay USS Vd, warady OVIV] APONGTRE BYORI Pon Wow

 

  

FOREARM TASTE T Pes AG WOT FT. aw POF THAUUKA

 

    

IAL SO OU OWI PIA NS kos 5 oF STOP AS peace 1A At oa -

 

   

 

SauTT Aa vk ap oR FO oa FOE, apo aOR |
RAT HF OCT aA TTPO JON SOty CS V1) epoaetiony =aneehan |

    
    

 

  
 

 

FOV VORTAC) “a re YON, ‘hi Grapoecundy 0 T O00 yy BME att
POY TO FXO) or WoT Woy AGU WERT ( RP Poe PM - JOS

    
 

 

  

re mae FINES, NT OH HP

 

  
 

Foor PU wosTaly Aw ParITAD ee TOF a TH W SONY GTA “AKO

 

HE roony RATT PVCu) TOTS oe pray” Ow WH PoSeOT “OXON YARN “iow 0

   

 

 

  

 

 

7We9 yo Vy T 0G ine qaw BLD OH FOIL.

  

 

 

OWT |
OFM] Aw JO VOTO APR LC salen Gan "WY wu =a

 

 

 

 

 

 

near ne) To a vital r Aeedays ha FN oe Way OF pneu “ft — - :
| , \

  

  
 

 

A VA |

 

 

wobreaprenyey rte

 

 

 

AR OTS

 

 

 

 

 

  

 

 

 

 

a / ay
pm THAIS AW \\e FAO Vay, SO var AG OF eyo,

 

 

| = 1 Gy twas STs) Tay range QM rer 7a t

 

FOI IU PATO GUY orario" BIT PSO OEIC) LON COR

 
  
  

 

 

 

 

 

 

 

    
 

 

 

 

Cle Ner UL oxsex ht helene, T Wats Lonttantly 5, yelling for” elo! and Please
uk Alen, aul batt Ltoe beating Me. 0 Nao Moment Tt Trout T Was going tock

 

 

 
 

N\ of iL Since en, Mother de Aine JOM to BN ACOY Od Wit THE Th

 

that an OFGtoX orkived on tae. Flook no Ynat tol

 

 

 

 

 

> ohideen Shak Karin TL saat at he siti nd then ate the Injuries

 

  
 

My body, Holdever the abba lantds\o hhutsted My lip. and. leet: th witha le In texts

 

 

dees

1 NN A. rhe A As ia

 

 

 
 

 

ON My sn abt li ys Lifes cata ona off Abo, (ty. iis

  

 

 
  

Tel fag et nit Noefve We gusselloy I

 

 

My Vel TL Knotkes on

 

 

abtend ye sold me. nit W\1! M one with, my sour Cs.oo! WL Tape ba “\ne |

 

   
 

heovd We. Yesjng Lo Yer he OPE hexrS Ortent 1.

 

 

 

 

my dont tel ob ice Joo ete hop
ie ten (Shite. Lines Oatkiog wo

   

 

  

 

 

 

 

 

 

   

 

he it aig he ~nbtaalnat® inotiag to gk yd
Cpententefortn thats When beltameo Vitti of Lotmuption.bo. Uhl the. aut

 

 

  

tying 4o.ope0. ry door, T nuvtiedly beet Catking ne my PYorery bunk tk FEL) Mantes.

 

 

 

 

 

Inher wo Pogped.ogen dnd ino quik instante One of the. nebula & Lomein
- Hind ermnded me +o kop Veaitsting Yhat Wed dot going tol we lout Ant he. e'5 ong

     
 

 

 

 

 

 

 

 

 

 

 

 

 

RES KY Y Or or THO ofqone

 

 

 

 

| su } TaeuraRANLT iL
WO HY vy G Cr aa ry’ K 7 F “i Y) (nF We i " 5 ’

C

WV ATYAG OF BW) AY WaT Va

   
  
 

 

  
  

 

 

 

 

   
 
   
 
 

 

|

i UNOTY si a eT he moreraroy im ay

[rey ni FO IO UN SE IF uy "d IE TOF Sur kre

qian; Of NOL te (our _ — CA? ~ TE we ty TT ; 0 - 70 Cr ‘bor reat 4 yarn :

 

 

 

 

 

: rs cen a rs ggs a papityaance sage esi emerge erm tae a OI
ivan sor parker ae ene Goweny Apegnoar sor

~FAPOP Af OPO WAY Pay ION OC ‘roan por wort

Y j any Fe p Pp PTOL VT AK
+f ty) GT AY | WW t or eu Od yu n°

 

 

  

 

 

 

 

 
  

 

 

 

to Lolt de \lexnon Bain bentev never toolk dhotes oF pny induties and 4 ot

 

 

 

 

Tye ated Cap toints tod depusies From 4 the. nent Gxty L ods tunbfened to.
(Q.chexk NDavoren teotex ne photo! Of ty inwuiies but ne tol \S ne, No use.

   

 

  

 
 

klnnace ned WO On OO TAUANTY. I Ve 10 i os 00 OMA ot lorrsin etl egy

 

    

dnd Nanton Aealaente, 0nd Mi Stonduls Wine Akkemot eA. > pase Fors

 

   

Moin tab Seal ae On Tata \J, 2olk hetaute. ty (loin dia ox

 

 

 

bsohute of | alias but dem dee “NYC, De parkment of, Caviebaion. response on

   

 

 

 

 

 

 

 

 

 

 

 

 

 

Rikers Thal pecs fo meh ed oo lll its bu why 1 i tk

 

      
 

ne C An (h_Of Door | Ot OudaoiZe. power f AS +t he. bought to, us nl

coateh auth or MY u bbagety, dot I lad to Aenkoed Ne. of Givers Mvok TL wWab

 

Going to Gomi Suidide bo Yneyy Can Keep Me_on | (dors one.on.one.ani.boI taabe..

 

_ fits \nowde..

  

 

 

 

 

 

 

 
Case 1:19-cv-01640-LGS Document 2. Filed 02/20/19 Page 14 of 76

 
Case 1:19-cv-01640-LGS Document 2 Filed-02/20/19 Page 15 of 76

 

 

 

“AVANowWLE DEE MENT

 

(owt of Byoox 2 Che

 

I Neto Yor Bhate )

 

 

oteaed \y nod Luan efove..me Sait ag doy of Naka

 

 

Of Ne, Dicactinn Vale odok. 0. Norton Maat Nag cane} ANAM (co! , CODY.

 

 

 

Beceated an Known to me, to be. “be \woman habe Name. bualbiroed to

 

the. Winn oUnument ond A OKaos sedag ho be. Lhe Lame

 

by on, \o lnefove. ene Anrts

 

\= 2Y¥ - BO!l%

 

 

OS Mork. Narmrvor tes ;

 

NOTARY CUBT CL

 

 

Wy Comm sdion exits }2-34- QVAD

 

  

2 RARER

 

DEBORAH WACHELLE HAMILTON

We ES LEO

   

 

 

>. Notary Pb, State of New York woe

  

Tlictaodue tay laa!
Tog tach tensttattonalist _

7A Ge

 

Prntoke, AVornery Chenelra\

 

S Rigists Reseed drei -Atork

 

oy endwent Under Piodest!

 

 

widhe ak Radudit be,

 

 

 

 

 
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 16 of 76

 
 

MPa Ta

 

 

  

 

New York City Departmen of. lowettiont> hn lotal rdorinitteat ve agealy

 

 

 

| hod 0 Corporation vader Late and Tederal \nadsl he. NYC. Depattinent OF (rections

  

 

The New York, Ciny Depatinert of lcteebSion seine Gailed to gioperly ep olte.

 

 

poy and pioteduto, to abe emi lovoe.ts who Cansed \vebe. ‘ndutie’s Om be! 1G...

 

 

 

 

lipstick tegd cole

range QO. Mou PA Nd IOC TOIT Cs INI. LAY Ones. OD8-dedading: ten)

   

 

      

   

: : L
Wd. ne NI UDEROE of ttn: ps —

sge.wncineat vy" NOOB ATO

 

thiehy!ix hots on Tephoaber Ii! the. \7* of 2olZ Lelaube sealipeat

 

  

Aad the Wl Dept. Of 0 ort hots done. ncthiag to abbott me. had dutstile (wats (

 

 

 

      

Lewed, 4. lad to Sign up ok. gutetied (a! sal bukit doetaa't tebe _

  

 

 

 

Dower ily ba bes neal OF

   

 

   

heen Maker Jilbbevnat Murray LUN0 al

 

 

 

On be welsh vetoes 4

 

 
 

 

nat Sn coett ttenal they 8 yen teeused 4 re i on ures _|
at, © iat desanding lout in otek Ola tioa. when thot Qo o nee cor oth |

 

 

 

 

they dlstain them Astoush duvesedetert ond forte. T dbo ake Wy
Lortestion es aligente in biting ad Wheaton of inlompetentt ond

  

 

 

hod nedligente. she +ouniag ond westruthon o¢ the. City of Ness York enplovees

 

  

ad agent They alto failed to glace, the. Qttesk amount Of Offites in exerylrou

 

   

Ant 08 {hey one. Obligated to. Ni\ the. oloove ake. 0s d bonbeguente of the. Conduct th

 

 

Or noentss ant employees of the (ity of New York dnd jhe Neu) York City

 

 

 

 
 

0/19 Page 18 of 76

   

 

 

 

 

 

 

 

 

 

 

 

 

APSA A AVY pM

 

‘FoBpAY rapa Wan a

 

PaKPar app care MO} yj Wy

PRERBEs rare s §

 

ywrauat, re TUTORRY ca 3

 

yen ae BUG) Wee) dL

he

Jf

 

Se

; ey

Ss
£3
= *
eG

OI 7)

  

  
 
   

 

 

 

 

 
  
  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JOAN} Sarna Cy oUy

 

 

 

 
 

AC¥idavit of Truth

 

 

   

 

 

Lubberant Relinbon tixlte(222 (Whol ads van! ih emo ved | cat the.

 

  

Ne Lok uty Depmvdmrenst of Lawethda dod hy atone | it \Vemon ( Rain lenter.

 

  

lulsbervant Cclrnthon Wa On einplovee ho olbe inluved Me fftex T Was bindally

 

  

AYoulted ’ 10 Ko \ OR Low sell ule exiting {no Ve lahonal dea Dubbervact

 

 

 

Reeinton ool lize. Ce me..belause..
al Vereen An Ns ents Line. 1 tod 4 deeytcl inn Bi

 

 

   

 

 

 

 

ew ‘enur¢ "Ne. » aah ‘hon iahen Yoon Gor My yateby Dubbervas rhc

 

 

    

btlyed hit ol Cleave! bol anbhith sane ,

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

Nom RuR\ 7

 

 

    

la- 2| -H 020 | Uitte Vivo, Lao!

Ny LomaitsSion exoried

 

   

“Wk aplaodConst tuhonalisk.

 

  
 

 

Phricte Aiorngy Caeneral.
AN Rights Resered brite A

OTe

 

 

  

 

 

 

{ ee Amentne ant oder ovwresk..
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 20 of 76

 

 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

fy f 3. tL ¢
FET PAPO TAP UG, AMP VOAY
a ~7

 

   

TAP PAT Pane e y SH) W

 

THovar) KIDORY ONY J

 

 

Se TOUT PTORT NITY
POM HOA OY OL

 

 

BS

be . % .
if Woy rote

 

mnrna nsession

 

 

 

 

, Sry AKL aq

 

 

 

 

 

 

 

 

SOS FWRI NIP DS AE SWF WIRIF) PU POT -

 

 

  

 
 
   
 

eT To Cy ULOsU- Bocument? ried 02/20/19 Page 23 Of 76

7 NEE awit ool Wok

 

 

 

 

bulsbermat acting Xox Ak7808 ly “lohat Yank of - fei it enp| loved

 

 

Kor tne Nes York lity Depasitnt o¢ (avveltion nod i& Mistioned act \lemnon ll Buin.

 

  

noe ubexvant Cactingo wats one. of the Offilerd on duty on the. (Te day

 

 

of eptember 2017 Wile Tints loeing but ab autlel Betazn Lula

 

  

Laatiaa and Lubbervact Muvray te \S5 rod leg+ the houbing unit uit Ficty

 

  

detnineets uantkended, ere. Wee, No ofeilers, 0 re \owdane

 

 
 

6 lat uty Loy leaving, Xv housing Mart wnsttented { Jitvoutt noothele
ofFilex \ceing ong ooLt nnd failed 408 Lypervise. “bh ats bidh duky obligates bien +o do,

 

  

Lubtervant backing YeFutred to Ole. Me. Jiet.atenin her nbs Eling is

 

 

Kol hele ‘nbstead \e. ‘nouted me, ool bent On.Wall ing nod loft Me, iO the. ell asia ved. |

 

 

IL¢ Lulberiact Lantingo Woul nove hop on Lunar me. the propel Way t

 

 

 

 

 

  

woul We poedlnded aererarts On.sy ‘ah ooh Fuh inutieh, a labennet

 

 

 

 

 

 

 

 

 

WN

Salen tthanaie beat

 

 

lO TARY Pur Ca Lnghey Kian,

 

 

TL Xo@tnod Coe etic (

 

My laisse Ja- 3 | “222-0

   

 

Q Vk. horney Creneral

 

 

A\\ Halnic Records A Areoict

 

 

 

      
    
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 24 of 76

 
Neridovitt of Toth

 

 

 

 

bub'servant (tsclntaxiddt 7261 (Wholat> Yak of OF Gert exrglayed For Ane. New

 

 

  

 

Note, LiyDepminent of lortettion dad its intioned at Nexen, (Bain leater Lulbbervant )

 

  

Maison ‘ants MON, Yrobe, OK ers ‘tho wats Lo aulted..

 

    

 

We wats rhe. fio ua uly ke ue neato for Uaphn Reker |

  

 

(tcl A OX bene. ching st chad teat nea obsta: ain the Infor.
ation Yorn Ly lbervent Kolin! ON DWOSeAVOAT ar 0 e VEX Wed 20) the-iftattion— 1

   

 

     
 

etawbe. he Falta, Lroded Fale. AKOYMNO Kon. and the Mnatdeh On tne \Orvacar Of AOE.

 

    

 

Xo. my ‘nuvieds and wots be aut be ke nee lon Cert with, Luter "Oden,

 

    

hod Wed to abtiek \san 10. Neviex its Niclation. He, Wats dae, siti th.

 

 

Awe Vit Nu
Atted on the. intadent rot olturred onthe. Pea cay of September, ne

 

 

  

 

babtiloe oak Sudoraso o Nat AD do Of {OVE DOK

 

 

 

 

 

 

 

 

 

   
 

 

 

iN Qoui!ea
NOTARY CURL xt, .
MY tommittion egies | A-Sf- 32020
veclmgemececepences: veo We THE, aot
pera (ee
4 Litto Viton, ano!

 

 

 

wt a

   

 

 

 

 

sien on ! agtaadla eAtutionalest
—— ma Rot veh Ries Voit en |

 

ee horemdsqent v wher rere Yaowk

 

 

 

 
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 26 of 76

 
 

Ae Fidavit of Tosh

 

  

 

Lulberant Mnarlets toxtd lng ( ho hats Yao oF Qaptaia i englyed Gor: tho |

 

 

Ness Yor Cty Deonrment of Coriet-bion. and ss Ltotioned nt Wexoon |. Baia lente’, bubber-.

 

  

 

Mic Chattets Int. alto tocunitted violation’ inubith he.9 ex\uted on the. intident Yepartts
toy Ltnting Fale information aad Withhaldin ner fats Ponbingdturcted ei
fo © pte riylagenibe the. wntident dod wale to: Luger ibe Ane. winéul mibtoduet and

  
  
 

  

 

    
   

nea gente of Subbervant Murvoy lS. so) Salona of bubberuact..

 

 
 

 

tharlet, albso it aed tout inn Bute nen. after T_oJvibed host Geoved
va my Lagedy ot VexXoon (. Baa enter. He Verutsed-to tole. heed to ny Comelonest and

  

 

    

ot BI 6 houtserHe. i the. etolable loutse. of. py indies

 

Tabac betatele' fie to pe. a Sake ution uk fate. tats Compete to

  
 

 

enter not guile sa ninth ib
he, out ne Koesa that it Lands. Maxinum Setutity Blood gnnoovse...

   

 

 

“Ldhak Hues cud ko “Liu otha al tere nemberthee fot atest Soll |

 

  

be. penalized AA eM nated ro

 

 

 

bo an ordsnbit rg ah Wovonstntoeet at een ———

  

 

 

 

 

Duktivibe. andtarorn to me sats xb doy of ~f overbor 2 alk

 

 

 

 

 

NoTNAY ert

 

 

 

My Commission exe \Q- 3 -~ 20 2d

CERES eects MMR det

Line arnt tonst tutional het

 

 

  

_Pivade horney Creneral

 

et nt Se

 

\\ Rralnts 5 Qenerved Noid

 

 

 

 

 

 

ke _ * Amendenent. | ay Geckstuithoad esi!

 
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 28 of 76

 
 
 

| Net idowit af Wok.

 

 

 

The tity of New Yo it 0 Covpovation inlove

 

  

 

btote eke iy of : News York ib 0 rtunitigal Coventattios
{ne ity Uyavter enacted hy otk of Hoe lea

  

 

lodal lawl, of the tity Of New rere oie it borin iaduies ond dostayes Su Fexe dl

  

 

 

  

 

Ly me, he onl eaten oe glen nets —

 

 

Soren, dod Laie nibtondath nnd Nealig ateok the. %

 
 

deers nad

 

 

 

tell tained Sinane

 

 

 

 

 

 

 

Exiles to. ety ef ash ride, Ane. | N \
ordinary Vontaderafions Ukith \ al Man O

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ND ero k Sow deal,
NOTARY PuRLT@ __ _
My bien Pgs [Qa 3l-2020 WE WE tEOCLE,

  

2s

 

cers 9 bene onsen

 

wae”

 

Une Gopher Mito, Canal!

 

“Woe Crisp Cmeritubionalist

 

 

 

 

Prete, horney Caenekal
A\ Qalio ceryeh Wes

 

 

 

 

\S arom 4 Whar Rmnsoet\ vd. out we

 
~ Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 30 of 76

 

 
AF ¥idawit of “atl

 

 

 

 

The New Xorks tik Went nnd Hoberkals 1.0. Lor poration operating wader

 

 

{he lows of the ity and btoke. Of New ut The NYU keh allt ees

 

  

{ook ove Untioned t fi Yoo AYU Dbepattnent 0 Lorettion ha

 

 
 

tothe lots Snot grote 0 \nwonn Yights.Thesue. have failed to be in ateord

 

 

Fight 40 Veriene. a ital tention Lamy lobe {hos ve. failed +o ‘ot bane evel,

 

 

| exath nny Yaak I \esicuel and Foiled bo Soak Me for al of JrenThe NY Wealth —

 

   

todllod pals englyees hats vin 0 lind ye ony egcatel injutie Add nos dided The...

 

 

NY Deg. dé ort io Lovencg uo thew Violarons.T Miko ole 9. ond

 

   

(eteation of inlomgerent aad snket ertployee. of NY@ Health wad lespral,

 

 

 

 

 

 

 

 

 

 

 

UulMertelinl Saomtone kb ae dayak —ovembor Zolg

 

 

 

 

 

NOTARY Qu Le __

 

 

My Corimisdion explies \O— 3/- Dos_O

 

 

 

 

 
 

“Tag Cy ob ( ‘ onestuh On, a

i
pened, 6% ABT

 

Prue, Mornen€ Cnenexal_|

 

copedams tees cr aad 8

    

A\\ Arglats Reserved, doe: ie

 

 

 
 

Sg SOE Reyer See Esco 3

 

Z Nuen Aner \yodex QXore sk UW) hour. -

 

 
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 32 of 76

 
 

 

 

 

 

 

Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 33 of 76

You may wish to include further details such as the names 5 of other persons involved in the events giving
rise to your claims. Do not cite any Cases or statutes. If you intend to allege a number of related Claims,
number and set forth each claim in a separate paragraph. Attach additional sheets of paper as necessary,

Where did the events giving rise to your claim(s) occur? Nevmon(.aintenet, —

tS for exalk Lolation

B. What date and approximate time did the events giving rise : to your x alein() occur? AF iatident

 
 

 

 

     

 

 
     
   

 

 

 

 

 

 
 

 

 

 

 

 

PANEMO ON \lo. ZO} Dpetr Maxed OM) 2 \
\7,ZolZ approximately LOoem.
MA \4 os
c. Facts: _) Os brutally a4 Oud, [non ASSouksPd Welanse, of
What iY) v K Mi WYER CA GN ¢ alien ie PN A DONE FELANS Tio Sivalen Anees
happened - : _N 5 - . \ .
to you? Niolt aakle crate 0 nas ; A
7 pO) u 4 AL i f O pA Y 4 f é, Al ay J ? bs
00 O VOUAG one in tw Wid 2xooSéd +6 dle AACS tM. 1 Wad tibo Suniger
° On al Veo Gen £ CASA roku CO TO Ks a me. "to ts noSors al VOY X-\o45 and PURE Chet ups,
Who did =~ ce ON TIAG C2 Who nd Ind Ofte, Or VCS okake \es LHes Ny
what? . . j : : €
, “KOO MentS ding Oe wred. hu oti nod CXUSES, A WG 4 mon Laing x
Was anyone = CE Ol He OM Ss )YeS\ the WC Weolin nao WIAD emplouee,'
clse : ,
mvowest 1 ted londiath OF Lng WE Deel ol ait erdlapes,
] new [EC WON) DOK Axe AON <0 eenteaveeue oak WW OSUAME nk ene Aa AiG WY) BLN —_
| iCal oot without in Consent,
Whe eise 4
saw what :
happened? i

 

 

 

 

Iv. Injuries:

If you sustained injuries related to the events alleged above describe them and state what medical
trea if any, you required and received. GW WES AOD MM _Oh

aie beins ACCeY AUT) Séilen, token Soo tees
20 Gisalieatacee Ors fe OES PE ever beedung HOSA, anao Ctatcared

< : - WL ae ;
No Wt tol, DSO Loree on 00D own 40 MY WP ROK WO ToGo lone, 19, 00

\ ; . x 4 . ap ¥ r ~ ~ rf J
AN PRS Of Digote

   

a he

 

 

 

*.

J
I.
if
ne
tj
ft

 

 

 

 

Rev. 05/2010

 
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 34 of 76

 
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 35 of 76

ve Relief:

State what you want the Court to do for you and the amount of ‘monetary compensation, if any, you are
seeking, and the basis for such compensation. TLambecky O23, Oot ¢ WOSTAN Hp AGM 5 Lbs ;
lomoe Doty da Mao € 056-4 u20riol Aa Mane, Ve Lian ANU OI AOS co

minal damon LESS Roma daAMage,: Fel sreath of Mu TA Mar anatwil

Da wk OiUuOWiNie, AamMoanag-4 2. daMae bo etaa\ dome as

2 CLANG Ay

Autdnal ag redone, Abn 40.5202 64Ne daondag Fusctwire “damages,

ood Acc Kacage A\\ \n She aMount ¢ AD Mien F 2
\ ~4t . Ow

©
OINGA GO Ag OHM A FS LOS VO

 

 

 
  

 

to \ees Nha ¥
Con. x OF all defends pts.54 2 eed
\naliena ple Kg bts, Aloe fet fant allawedby Las Costs

 

  

 

 

 

 

 

 

 

 

 

 

OF tale MG 1 Ane enen VOU Me wo bP? ‘DUN4 MaAndaxtd P\ 12 CAVE
, . g
WS ON d beer, p sone LM VEN Kon vy Lx
‘Vt ‘ F os tf
“een 0 x CANNO ALUMNI cmoauaity )

 

I declare under penalty of perjury that the foregoing is true and correct.

Signed thisAS_ day of NoVemhex_, 2018.

Signature of Plaintitr [Jd 7 Kihhp=—ag Je Nw

Mailing Address = _Noa Mavie Kross (Canter

 
    

Z

Telephone Number

 

 

Fax Number (if you have one)

Note: All plaintiffs named in the caption of the complaint must date and sign the complaint. Prisoners
must also provide their inmate numbers, present place of confinement, and address.

 

For Prisoners:
I deciare under penalty of perjury that on ‘this 2% day of Nolember _, 20%, I am delivering

this complaint to prison authorities to be mailed to the Pro Se Office of the United States District Court for
the Southern District of New York,

  

 

Signature of Plaintiff:

Inmate Number — Z4I } [ae te

 

Rev. 05/2010
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 36 of 76

 
 

Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 37 of 76

AO 440 (Rev. 12/09) Summons in a Civil Action .

UNITED STATES DISTRICT COURT

 

 

 

 

for the

. )

maha )

laintify )
v.. ) Civil Action No.

)

. )

Defendant )

SUMMONS IN A.CIVIL ACTION

' To: (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
~ P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

_ whose name and address are:

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court. ue

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 38 of 76

 
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 39 of 76

AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 

 

 

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

° \
This summons for (ame of individual and title, if any)

 

was received by me on (date)

 

C) Ipersonally served the summons on the individual at (place)
, . on (date) ; Or

 

oO! left the summons at.the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

 

i designated by law to accept service of process on behalf of (name of organization)

on (date) , and mailed a copy to the individual’s last known address; or ©

[J I served the summons on (name of individual) . ‘ , who is

 

on (date) 5; Or |

 

Date:

© I returned the summons unexecuted because — . . : or

C Other Gpecif):
My fees are $ for travel and $ for services, for a total of $ 0.00 .

I declare under penalty of perjury that this information is true.

 

Server’s signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, ete:
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 40 of 76

 

 

 
 

Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 41 of 76

 

 

JS 44C/SDNY CIVIL COVER SHEET
REV. 5/2010 /
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the fillng and service of
pleadings or other papers as required. by law, except as provided by local rules of court. This form, approved by the
Judicie! Genferance of the United States in September 1974, is required for use of the Clerk of Court for the purpose of
initiating the civil docket sheet.
PLAINTIFFS DEFENDANTS
\
ATTORNEYS (IF KNOWN)

“ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER

t

 

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

 

Has this or a similar case been previously filed in SDNY at any time? No?[] Yes? oO Judge Previously Assigned

 

 

 

 

ifyes, was this case Vol] invol. [) Dismissed. NoL] Yes 1 _ifyés, give date __ & Case No.
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
ACTIONS UNDER STATUTES
TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
PERSONAL INJURY PERGONAL INJURY [1610 AGRICULTURE {]422 APPEAL [ ]400 ST.
CONTRACT { ]620 OTHER FOOD a 28 USC 158 REAPPORTIONMENT
. 1 ]310 AIRPLANE (1362 PERSONAL INJURY - DRUG {}423 WITHDRAWAL [ }410 ANTITRUST
[ ] 110 INSURANCE [ }915 AIRPLANE PRODUCT MED MALPRACTICE [ ]625 DRUG RELATED 28 USC 157 1 ]430 BANKS & BANKING
{ ]120 MARINE { }385 PERSONAL INJ SEIZURE OF [ }480 COMMERCE
* 1} 180 MILLER ACT [1320 ASSAULT, LIBEL & PRODUCT UABLITY PROPERTY 460 DEPORTATION
[ } 140 NEGOTIABLE / SLANDER - _ {368 ASBESTOS PERSONAL 21 USC 881 PROPERTY RIGHTS [ ]470 RACKETEER INFLU.
INSTRUMENT [ ]330 FEDERAL : INJURY PRODUCT | }630 LIQUOR LAWS ENCED & CORRUPT
[ ] 150 REGOVERY OF. EMPLOYERS’ LIABILITY 1]640 RR&TRUCK 1 ]820 COPYRIGHTS ORGANIZATION ACT
OVERPAYMENT & LIABILITY . {}650 AIRLINE REGS 11830 PATENT (RICO)
ENFORCEMENT OF []340 MARINE PERSONAL PROPERTY [1680 OCCUPATIONAL [ ]840 {]480 CONSUMER CREDIT
: JUDGMENT { ]345 MARINE PRODUCT SAFETY/HEALTH : []}490 CABLE/SATELLITE TV
[ ] 151 MEDICARE ACT UABILITY [ ]370 OTHER FRAUD [1690 OTHER. [ ]}810 SELECTIVE SERVICE
[ ] 152 RECOVERY OF 1]350 MOTOR VEHICLE 1 ]371 TRUTHIN LENDING SOCIAL SECURITY [ ]850 SECURITIES!
DEFAULTED []355 MOTOR VEHICLE {]380 OTHERPERSONAL COMMODMES/ '
STUDENT LOANS PRODUCT LIABILITY PROPERTY DAMAGE LASOR [)881 HIA (395%) - > EXCHANGE
(EXCL VETERANS) [ ]380 OTHER PERSONAL: {]385 PROPERTY DAMAGE {]882 BLACK LUNG (923) [1875 CUSTOMER
[ 1153 RECOVERY OF INJURY _ PRODUCT LIABILITY []710 FAIR LABOR £1883 DIwc/DIWW (405(g)) CHALLENGE
OVERPAYMENT OF STANDARDSACT = [ ]884 SSID TITLE XVi 12USC 8410
VETERAN'S BENEFITS {]720 LABORMGMT [£.]885 RSI (408{(g)) {.]890 OTHER STATUTORY
[ ] 160 STOCKHOLDERS SUITS RELATIONS
{ ]190 OTHER CONTRACT []730 LABOR/MGMT { ]89t AGRICULTURAL ACTS
f 1195 CONTRACT PRODUCT REPORTING & FEDERAL TAX SUITS [ ]882 ECONOMIC
LIABILITY / _ DISCLOSURE ACT STABILIZATION ACT
1] 198 FRANCHISE [1740 RANWAY LABOR ACT [ 1870 TAXES (U.S. Plaintiffor [ [693 ENVIRONMENTAL
ACTIONS UNDER STATUTES 11790 OTHER LABOR Defendant __ MATTERS
. LITIGATION { ]871 IRS-THIRD PARTY [ ] 694 ENERGY
CIVIL RIGHTS PRISONER PETITIONS [}791 EMPLRET INC 26 USC 7609 ALLOCATION ACT
REAL PROPERTY SECURITY ACT [ ]895 FREEDOMOF .
, [1441 VOTING []}510 MOTIONS TO . INFORMATION ACT
[| ]210 LAND CONDEMNATION [ ]442 EMPLOYMENT VACATE SENTENCE IMMIGRATION {]900 APPEAL OF FEE
[ ]220 FORECLOSURE: [}443 HousinGy 20 USC 2255 DETERMINATION
[ ]}230 RENT LEASE & ACCOMMODATIONS [1530 HABEASCORPUS = [ ]482 NATURALIZATION UNDER EQUAL ACCESS
EJECTMENT [1444 WELFARE [ ]635. DEATH PENALTY APPLICATION TO JUSTICE
| }240 TORTS TO LAND [1445 AMERICANS WITH =| J640 MANDAMUS & OTHER. [ 463 HABEAS CORPUS- 1 ]850 CONSTITUTIONALITY
[ ]245 TORT PRODUCT DISABILITIES - [ }§50 CIVILRIGHTS ALIEN DETAINEE OF STATE STATUTES
LIABILITY a, EMPLOYMENT {1855 PRISON CONDITION [1465 OTHER IMMIGRATION
[ ]290 ALL OTHER 1]446 AMERICANS WITH . - ACTIONS
REAL PROPERTY | DISABILITIES OTHER ,

{}440 OTHER CIVIL RIGHTS

 

Check if demanded in complaint:

[[] CHECK IF THIS IS A CLASS ACTION
UNDER F.R.C.P. 23

DEMAND $

Check YES only if demanded in complaint
JURY DEMAND: CJ yes CJ No

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.?
IF SO, STATE:

OTHER JUDGE DOCKET NUMBER

NOTE: Please submit at the time of filing an explanation of why cases are deemed related.

 

 
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 42 of 76

 
 

Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 43 of 76

 

 

 

(PLACE AN x IN ONE BOX ONLY) ORIGIN
14 Original : [1] 2a. Remévee from C13 Remanded from L1J4 Relnstated or [J] & Transferred from [16 Multtisistnet [J 7 appeal to District
Proceeding State Court Appellate Court Reopened (Specify District) Litigation Judge from
‘LJ 2b.Removed from : Magistrate Judge
State Court AND Judgment
at least one
party is pro se. /
PLAGE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
(1 u.s.pLaintirF. [2 u.S.DEFENDANT []3 FEDERAL QUESTION: [[]4 DIVERSITY . CITIZENSHIP BELOW.
v (U.S. NOT A PARTY) (28 USC 1322, 1441)
"CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)
(Place an [X] in one box for Plaintiff and one box for Defendant)
. PTF DEF ” PTF OEF PTF DEF
CINZEN OF THISSTATE 3. [}1 [11 CITIZEN OR SUBJECT OF A (33 £3 INCORPORATED and PRINCIPALPLACE [36 []5
" FOREIGN COUNTRY . OF BUSINESS IN ANOTHER STATE
CITIZEN OF ANOTHER STATE []2 [}2 INGORPORATED of PRINCIPAL PLACE = }4.[]4 FOREIGN NATION [ye [18

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

 

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

 

DEFENDANT(S) ADDRESS UNKNOWN ,
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, 1 HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN THE

RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

 

Check one: THIS ACTION SHOULD BE ASSIGNED TO: [_] WHITE PLAINS [] MANHATTAN
(DO NOT check either box if this a PRISONER PETITION.) :

 

DATE SIGNATURE OF ATTORNEY OF RECORD. ADMITTED TO PRACTICE IN THIS DISTRICT

[} NO
{ ] YES (DATE ADMITTED Mo.______ Yr. __)
RECEIPT # Attomey Bar Code #

 

Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge : is so Designated.

 

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 44 of 76

 
  
  
 
  
 

S-CV-01640-LGS Document2 Filed 02/20/19 Page 45 of 76

TED STATES DISTRICT COURT
acer DISTRICT OF NEW YORK

foM DAO \\o a? 10 obtpa stienalist

  
 
  
 
 
   

i Cc \ t
@ Reorney lncners, None an NATE Aa
space above enter ti e ful name(s) of the plaintiff(s)/pétitioner(s),

Civ. C_)¢

CU Deparment of lorrettiond | AND REQUEST FOR
¢ ond Hospitals
ty Of New Yor

Et Al

the space above enter the full name(s) of the defendant(s)/respondent(s).) & See axtathed

 

 
   
   
   
  

Pursuant to Fed. R. Civ. P. 26(e), 33, 34 and 45, and Local Civil Rule 33.2, the defendants
all answer, under oath, the following interrogatories, and produce copies of the following
documents, within 120 days of the service of the Complaint on any named defendant, at the
plaintiff's current address and at the Daniel Patrick Moynihan ‘United States Courthouse, Pro Se
Office, 500 Pearl Street, Room 230, New York, N.Y. 10007,’ as indicated below.

These requests apply in Use of Force Cases, Inmate Against Inmate Assault Cases and
Disciplinary Due Process Cases, as defined below, in which the events alleged in the complaint are
alleged to have occurred while the plaintiff was in the custody of either the Department of
Corrections of the City of New York or the New York State Department of Correctional Services
( collectively “the Department”).

DEFINITIONS
1. “Use of Force Case” refers to an action in which the complaint alleges that any
employee of the Department used physical force against the plaintiff in violation of
the plaintiff's rights.
2. “Inmate against Inmate Assault Case” refers to an action in which the complaint

alleges that any defendant was responsible for plaintiff's injury resulting from
- physical contact with another inmate.

3. “Disciplinary Due Process Case” ’ refers to an action in which (i) the complaint
alleges that a defendant violated or permitted the violation of a constitutional right(s)
in a disciplinary proceeding against plaintiff, and (ii) the punishment imposed upon
plaintiff as a result of that proceeding was placement in a special housing unit for

j

 

‘If within the 120-day period the defendant(s) moves for dismissal under Fed. R. Civ. P. 12(b) or 12(c), or
moves for summary judgment on grounds which would be dispositive of the action in toto, defendants shall respond
30 days from denial of such motion in whole or in part.

Rev. 05/2007 1

)

PLAINTIFF'S LOCAL CIVIL
RULE 33.2 INTERROGATORIES

PRODUCTION OF DOCUMENTS
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 46 of 76

 
ase T1U-Cv-O1640-LGS Document 2 Filed 02/20/19 Page 47 of 76

 

more than 100 days.

4. “Incident” refers to the event or events described in the complaint. If the complaint
alleges a due process violation in the course of prison disciplinary proceedings,
“Incident” also refers to the event or events that gave rise tothe disciplinary
proceedings.

5. “Facility” refers to the correctional facilities where the Incident is alleged to have
occurred. :

6. “Identify,” when applied to persons, shall mean:
(i) full name and current or last known address for service; and
(ii) | for Department employees, Department badge number or numbers, if any;
(iii) | for former or present inmates, any and all inmate identification numbers,
including “book and case,” “DIN” and “NYSID” numbers.

7. “Identify,” when used in connection witha civil or criminal proceeding shall mean:
the case name, court, docket number and date of commencement. =.

INSTRUCTIONS

1. All defendants represented by the Office of the Corporation Counsel of the City of

‘New York or the Office of the Attorney General are instructed to produce documents
(or copies thereof) and provide information in the defendants’ custody, possession
or control and documents and information in the custody, possession or control of
the Department. If the Department is not a party, documents and information shall
be produced as if a Rule 45 subpoena had been served on the Department. All .
responses are subject to the requirements of Fed. R. Civ. P. 26(e). Documents so
produced shall be Bates-stamped or otherwise numbered sequentially.

2. Whenever defendants or the non-party Department withhold any document or
portion thereof that is responsive to any of the document requests for reasons of
privilege or institutional security, counsel for defendants shall (i) obtain a copy of the
document (including audio tape, videotape, electronic recording or photograph) from
the appropriate agency or defendant and retain such document in counsel’s office
until the conclusion of the litigation; (ii) serve and file a (privilege) log in conformity
with Fed. R. Civ. P. 26(b)(5) or Local Civil Rule 26.2, setting forth the reason for
withholding the document; and (iii) make the withheld document available upon
request to the Court. If the document is withheld for reasons of institutional
discipline or security, rather than privilege, the document shall also be made
available to pro bono counsel, or to an interested attorney considering the court’s .
request for pro bono counsel, who shall maintain it im strict confidence and sign a
Confidentiality Agreement as provided by the Court. If security interests can be
addressed by redacting a portion of the document, the redacted document shall be
produced to plaintiff. Defendant may also take responsibility measures to enure that
Department letterhead, forms and stationery are not misused by plaintiff.

Rev. 05/2007 2

 
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 48 of 76

 
ase 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 49 of 76

3. If any document responsive to this request exists in the form of a tape recording,
video recording or other electronic recording it shall be preserved until the
conclusion of the litigation. If a tape recording has not been transcribed, a copy of
such tape or electronic recording shall be produced, subject to any state law or
regulation barring access on grounds of security. If the tape, video or electronic
recording is not produced to plaintiff, defendant’s counsel shall retain the tape and
make it available upon request to the Court, pro bono counsel or any pro bono
attomey considering acceptance of the case. Any transcript shall be treated as any
other responsive document. ,

4, The documents responsive to requests'8 through 11 shall be provided for a period of
ten years prior to the filing of the complaint, shall Be provided to defendants’ counsel
within the 120-day responsive period and shall be maintained in defendants’
counsel’s office until the conclusion of the litigation. Such documents shall be
produced to the Court upon request or to pro bono counsel as provided in Instruction

_ 2. If documents responsive to requests 8 through 11 are not filed with the Pro Se
Office and are maintained in defendants’ counsel’s office, the submission that is filed
with the Pro Se Office shall so indicate. If the case proceeds to trial and plaintiff is
not represented, the Court shall address prior to trial the disclosure of. such
documents to plaintiff for use at trial.

INTERROGATORIES AND DOCUMENT REQUESTS

1, With respect to any disciplinary proceeding in which plaintiff alleges that he/she was
denied a constitutional right, produce all documents concerning the proceeding,
including: reports of infraction; notices of infraction; misbehavior reports; any
records reflecting informal interviews with the plaintiff or opportunities for the
plaintiff to object to his/her discipline or housing status related to his/her discipline;
disciplinary hearing records; hearing transcripts; infraction and/or hearing
disposition sheets; notices of administrative appeal and any accompanying
documents; and any decisions on administrative appeal.

2. Identify all Department employees who were present at, witnessed or investigated
the Incident or who at or about the time of the Incident were assigned to work in the
area where the Incident occurred (if such area is identifiable and discrete).

3. Identify all persons other than Department employees who were present at the
Incident.

4, Produce any and all of the following documents in the Department’s File prepared
by or at the direction of any employee of the City of New York, the State of New

York or any other governmental entity in connection with the Incident: incident
reports, intradepartmental memoranda (including memoranda sometimes referred to

as “to/froms”), use of force reports, unusual incident reports, witness statements,

injury to inmate reports, photographs, reports of infraction, notices of infraction,

’ dispositions of any infraction, misbehavior reports including documents in the file

of any inmate disciplined in connection with the incident.

 

 

2 an untranscribed tape shall be treated as provided for in Instruction 3.

Rev. 05/2007 3

 
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 50 of 76

 

 
 

Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 51 of 76

Rev. 05/2007

Produce all files, including each closing memorandum and summary, made in the
course of any completed investigation by the Department of Investigations,
Inspection General or Internal Affairs Division into the Incident. If the Incident or
the conduct of defendants involved in the Incident is the subject of an ongoing
investigation or a disciplinary proceeding, criminal investigation or outstanding
indictment or information, discovery under this request shall be suspended until the
termination thereof (whether by completion of the investigation without charges
being brought or by disposition of such charges). A response shall be due thirty (30)
days after such termination.

If Plaintiff alleges physical injury and has authorized release, produce records of all
medical treatment provided to the plaintiff in connection with such injury or claim.
If defendants seek to rely on plaintiff's pre-existing medical condition as a complete
or partial defense to any claim raised in the complaint, produce all records relating
to such pre-existing medical condition generated during his/her present and any prior
term of incarceration. (Plaintiff is advised that if he/she failed to provide a release
authorizing disclosure of medical records, the defendant may move to compel such
release or to dismiss some or all of plaintiff's claims). If production is miade
hereunder, identify all medical care providers assigned to work in the Facility clinic
on the date of the Incident and identify the signature or initials of each individual
who has imade an entry on reports or other writings prepared by the medical care
provider regarding the Incident or regarding the treatment of any person involved i in
the Incident.

If any defendant claims to have been physically injured in the Incident, produce all
records and claims of injury and all records of medical treatment provided to that
defendant in connection with such injury. If defendant refuses to give his/her

~ consent to the release of medical records as to which his/her consent to release is
‘required, defendant shall state whether he/she was treated at a prison facility, a clinic

or by a private doctor and-the date and place of each such treatment. If production
is made hereunder, identify all medical care providers assigned to work in the
Facility clinic on the date of the Incident and identify the signature or initials of each
individual who has made an entry on reports or other writings prepared by the
medical care provider régarding the Incident or regarding the treatment of any person
involved in the Incident.

For any defendant, other than for the Department Commissioner, any Deputy
Commissioner or Assistant Commissioner, Warden and ranks above, identify and
produce all documents concerning any employment-related proceeding, whether -
administrative, civil or criminal, in which the defendant formally was counseled,
disciplined, punished, or criminally prosecuted or otherwise made the subject of

~ remedial action in connection with having failed to make a report or having made a

false statement of any kind..

In a Use of Force Case, identify and produce all documents concerning any
employment-related proceeding, whether administrative, civil or criminal, in which
any defendant was formally.counseled, disciplined, punished, criminally prosecuted
or otherwise made the subject of remedial action in connection with having used

4
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 52 of 76

 
 

Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 53 of 76

12.

Rev. 05/2007

force on an inmate.

In an Inmate against Inmate Assault case, identify and produce all documents

conceming any employment-related proceeding, whether administrative, civil or
criminal, in which any defendant was formally counseled, disciplined, punished or
criminally prosecuted or otherwise made the subject of remedial action in connection
with having failed to supervise inmates property or failed to fulfill any or his or her
responsibilities involving inmate safety.

8

. Ina Disciplinary Due Process case, identify and produce all documents concerming

any employment-related proceeding, whether administrative, civil or criminal, in
which any defendant was formally counseled, disciplined, punished, prosecuted or
otherwise made the subject of remedial action in connection with that defendant’s
participation in or conduct ofa disciplinary proceeding where it was alleged that the
defendant violated a Department regulation or a constitutional right of an inmate.

Produce from the plaintiff’s inmate file for the period of incarceration during which
the Incident arose (and any other City or State file for plaintiff if any defendant
intends to rely on any of its contents) all documents concerning any occasion that

plaintiff was subject to discipline. Ifthe disciplinary record is lengthy, the defendant

may, in the first instance, produce a computer printout of the inmate’s disciplinary
history.
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 54 of 76

 

 
Oo

Case 1:19-cv-01640-LGS. Document 2 Filed 02/20/19 Page
CORRECTION DEPARTMENT
CITY OF NEW YORK
Page 1 | Form: #167R-A

INJURY TO INMATE REPORT of — Rev. 04/31/08
. 2 Pages § Ref.: Dir. #4516R-A

 

 

   

 

 

 

 

 

INSTRUCTIONS: Original Report to Security, One copy to Clinic Lock Box, One Copy to Inmate Madlcal File.

mmand: Date: CODAJOF #: Inu
rennet WOBO G9 19 Mee | 44

TO BE COMPLETED BY EMPLOYEE (PLEASE PRINT CLEARLY).

inmate Name {Last Name, First Name): COMO ; Cac \ SkoOrarT
Logation: Work: NYSID #: Book & Case/Sent #:

SOO. (S55 BOOD [QuUitCOS SoG
elas: OO. Sreicoore Tans Ct APPCOX VOR nom aia fem Wiactiar,
Wer OO SOE Ss Onno Can Oh orotic COM, CaciStoony”
AAS AI Coos are Oe SCE Cac 1 Oc tC? VOR anu scat
CME COON ES 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Supervisor Notified (Print Last Name, First Name, Rank, Shield #): Date: Time:
QvainieS, Capt * ud Qualia fAQi ue.
Employee: oO (oa (014 Not} Witness This Injury, En Moyea Signature: Rank/Title: Shield/D#:

 

 

TO BE COMPLETED BY MEDICAL STAFF ONLY - (PLEASE PRINT CLEARLY}
a ne a

Date of Iniupy: | Reported fo oy ex 2 Inmate Refused Medica! Attention: Visible tnjuries:
(e/a Las Bre ow

es of injury SEED “ on _ an Medical Staff Must Note
5 aa ce Le f af, (a | Leration of Injury:
LES. foe Ze Vieng 2 seaee ee OE 3

 

 

 

 

 

 

 

 

 

 

 

 

glo ByfSxaffined BEEPrint and Sign Full Name ): Tithe:
, <a wos a ae.
Referrals to Other Medical Services (If piesa Document Madical Findings): Jitves Co No

 

L<. > TO FI ee >
ees eae "ae ew OE —

ee P ee

 

2

 

 

 

 

 

 

 

 

 

—i- Zon foe "BEN oa LQ.
ncaa
Treated By/Examined By (Print and Sign Full Name ): Title:
ae Please Check CO Retum to oO Work Release Days DQ Light Duty Days Cl Return to Cc] Re-Exam Days CI Refer to Oo Retum to
Disposition: Housing Area Work Assignment * Elinic Schoat
a
Life Threatening Routi
Transfer to Hospital (indicate Name of Hospilal): CI Cmengency 0) “ne
iz a

Other (Please Spegify).-—.

 

 

eZ al

{ certify that the causa of injury as stated herein Is to my knowledge true and medical attention Was provided:

Inmate Signature 9 pat Myr To 31G 4) [Bac sentence #: Date: 6 hq ain
Witnessed By (Signature): Marr, RankiTie: 7 (4 Shield A.D. a: 9 2433 [Dated ain

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 56 of 76

 
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 57 of 76

 

 

 

CORRECTION DEPARTMENT
CITY OF NEW YORK |
INJURY TO INMATE REPORT | Mor [Rom etgren
. 2 Pages | Ret: Dir, #4516R-A

 

 

 

 

 

 

INSTRUCTIONS: Original Report to Security, One copy to Clinic Lock Box, One Copy to Inmate Medical Fite.

 

 

 

 

commen De “OV NF CODIUOF #: Injury & 36 ig

 

TO BE GOMPLETED BY EMPLOYEE (PLEASE PRINT CLEARLY).

 

inmate Name (Last Name, First Name): CO, ay) O, Ch res 700 J; err

 

 

 

 

Location: Work: BES 2006 T eile. S736 9

 

mm On Se emer fla DOLE at op itrE ica brs

      

Wh , an os Miive. NOn tnmes
Hee Fan nO. Toa Doiead 35! opie “ageab,

    

 

 

 

 

Supervisor Notified (Print Last Nam st Name, Rank, Shiai Dats: Time: ~
7 nr A (427 We [p97 LSEFS 4s,

 

t
cmone (oid_] (Did Not) Witness This Injury. gnalure: Rank/Titte: Shield/ID#:

f C0. Lo 4 S~

 

 

 

 

 

 

70 BE COMPLETED BY MEDICAL STAFF ONLY - (PLEASE PRINT CLEARLY)

 

 

  

 

 

 

 

 

 

 

 

 

of Injury: Reported f 7 Medical Attention: Inmate Refused Medical Attention: Visible Injuries:
his] lig Date GF lilly Qt? firs, [7] Yes [So Ss [J] Ne
Natdre of injury and Cause, ‘ ‘ Medical Staff Must Note
T Location of injury:
Y
LEW rn KA&
£2 om 2 dc im, | 102
Tay Kes rr poret
¢ ma A
LA. ¢ ¢ O12 Wve a ht rig
FOIE cf — c ? v
Treatment: Ah fern fib __ (DA

 

Treated ByExamtfied By (Print and Sign Full Nafrey Titty:
7 Live

Referrals to Other Medical Services TFG ono Medical Findings): [7] ves [J No

 

 

 

 

 

ol

 

 

 

 

 

 

 

 

 

Treated By/Examined By (Print and Sign Son Tie: Si
4 C 4 a
Please Cece [Sin to Wee Releasa Days DO Light Duty Ba Cl
i ys Return to Re-Exem Days Refer tg Retum to
; Disposition: "4 Housing arga Wark Ansignment CO) [J te : Q) Schon
|
. ao Lie Threatenin i a
Transfer to Hospital (indicate Name of Hospital); : LU Emaigancy ™ Cyrene
= ——

 

Other (Please Specify);

| meal

 

 

I certify that the cauge . injudyas gtpved herein is 40 my knowledge true aud medical attention | was provided:

—— stn aha =
teated By (Print Full Name and Title, Sign Name}; A Z Ti T 4s

 

 

 

Inmate sianatwre Ly sed +e S, bay B&G / Sentence #: 2 Vib OSS 69 — >

 

 

 

 

 

Witnessed By (Signature) | Vy Vs Ly 7) AO RankTitle: CY) | Sneed. 7 [age Thi), >

 

 
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 58 of 76

 
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 59 of 76

 

 

 

Page 1 of 1
Vernon C. Bain Center Evan Brathwaite, MD
Barge 1 Halleck Street Bronx, NY 10474 Physician
Tel: 347-774-7000 Fax: 347-774-8088
Patient: CANO, CHRISTOPHER 11/28/2017
DOB: 08/28/1993, Sex: Male .
Address: 1140 ANDERSON, C43, BX, NY 10452
Phone:

 

Ordered Date: 09/16/2017

Assessments: Injury, unspecified

Lab: Ankie Right Ap, Oblique, Lateral (XRAY)
Fasting: No

Specimen:

Clinical info:

 

Name Value Reference Range

Result: , Refused
Received Date:
Notes: Mcfarland Danielle 9/20/2017 6:28:06 AM > pt refused the appt on 9/20/17, do not R/S pt

Patient Name: CANO, CHRISTOPHER , DOB: 08/28/1993

 

 

 

https://chsecwproapp.nychhc.org/mobil edoc/jsp/catalog/xml/labs/printLabReport.jsp?rep... 11/28/2017
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 60 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 61 of 76

 

 

 

Page 1 of 1
Vernon C. Bain Center Alexander Aronov, MD
Barge 1 Halleck Street Bronx, NY 10474 Physician
Tel: 347-774-7000 Fax: 347-774-8088
Patient: ‘CANO, CHRISTOPHER 11/28/2017
DOB: 08/28/1993, Sex: Male
Address: 1140 ANDERSON, C43, BX, NY 10452
Phone:

 

Ordered Date: 09/17/2017

Assessments: . Injury, unspecified

Lab: Facial Bones AP, Axial Zygoma, Lateral and Upright Waters View (XRAY)
Fasting: No

Specimen:

Clinical Info:

 

Name Value Reference Range

Result: Refused
Received Date:
Notes: Mcfarland, Danielle 9/20/2017 6:26:09 AM > PT refused the appt on 9/20/17, do not R/S pt

Patient Name: CANO, CHRISTOPHER , DOB: 08/28/1993

 

 

 

https://chsecwproapp.nychhc.org/mobil edoc/jsp/catalog/xml/labs/printLabReport.jsp?rep... 11/28/2017
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 62 of 76

 
Case 1:19-cv-01640-LGS Document 2
Summary View for CANO, CHRISTOPHER

Filed 02/20/19 Page 63 of 76
Page 1 of 1

 

 

HEALTH
HOSPITALS

CANO, CHRISTOPHER

NYSID: 13552006J BookCase: 2411605369
Facility Code: VCBC Housing Area: 3C/B/U
24¥Y old Male, DOB: 08/28/1993

Account Number: 333189

1140 ANDERSON, C43, BX, NY-10452

 

Insurance: Self Pay
Appointment Facility: Vernon C. Bain Center

 

09/16/2017

Current Medications

Taking

e Lithium Carbonate ER 450 MG Tablet
Extended Release Total Dose: 900 mg At
Bedtime, stop date 09/ 24/2017, Drug Source:
Pharmacy

e@ Abilify 10 MG Tablet Total Dose: 10 mg At
Bedtime, stop date 09/ 24/ 20 17, Drug Source:
Pharmacy

e Vistaril 50 MG Capsule Total Dose: 100
mgAt Bedtime, stop date 09/ 24/2017, Drug
Source: Pharmacy

@ {ibuprofen 400 MG Tablet Total Dose: 2
tabs Stat, stop date 09/ 16/2017, Drug Source:
Pharmacy

@ Ibuprofen 400 MG Tablet Total Dose: one
tab Every 8 Hours, stop date 09/ 21/2017,
Drug Source: Pharmacy

Past Medical History

SMI - NO

HX-MENTAL DISORDER NOS

Bipolar | disorder, most recent episode (or
current) depressed, unspecified

Bipolar | disorder, most recent episode (or
current) depressed, unspecified

Diagnosis deferred

Bipolar disorder, depressed

Allergies

Penicillin: anaphylaxis: Allergy
resperidaol: anaphylaxis: Allergy
lactose: diarrhea

Progress Notes: Kari Nunez, RN

Reason for Appointment
1. Stat Meds

History of Present Iliness
Notes::

NURSING ROS:
Pt was given | buprofen 800mg. Pt tolerated tx w/o incident &
voiced no complaint at this time. K NUNEZ RN.

Electronically signed by Kari Nunez, AA on 09/16/2017 at
09:39. PM EDT

Sign off status: Completed

 

Vernon C. Bain Center
Barge 1H alleck Street
Bronx, NY 10474
Tel: 347-774-7000
Fax: 347-774-8088

 

 

Patient: CANO, CHRISTOPHER

DOB: 08/28/1993 Progress Note: Kari Nunez,RN 09/16/2017

Note generated by eClinicalWorks EMR/PM Software (www.eClinicalWorks.com)

https://chsecwproapp.nychhc.org/mobil edoc/jsp/catal og/xml /printChartOptions.jsp?encou...

11/28/2017
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 64 of 76

 
Case 1:19-cv-01640-LGS Document 2

Summary View for CANO, CHRISTOPHER

Filed 02/20/19 Page 65 of 76
Page 1 of 3

 

~ : , ~~" o pee
-_ Zz _—

 

HEALTH

 

HOSPITALS

Insurance: Self Pay

CANO, CHRISTOPHER

NYSID: 13552006J BookCase: 2411605369
Facility Code: VCBC Housing Area: 3B/A/
24Y old Maie, DOB: 08/28/1993

Account Number: 333189

1140 ANDERSON, C43, BX, NY-10452

Appointment Facility: Vernon C. Bain Center

 

09/16/2017

Appointment Provider: Evan Brathwaite, MD

Current Medications

Taking

e@ Lithium Carbonate ER 450 MG Tablet
Extended Release Total Dose: 900 mg At
Bedtime, stop date 09/ 24/2017, Drug Source:
Pharmacy

@ Abilify 10 MG Tablet Total Dose: 10 mg At
Bedtime, stop date 09/ 24/ 2017, Drug Source:
Pharmacy

e@ Vistari! 50 MG Capsule Total Dose: 100
mg At Bedtime, stop date 09/ 24/ 2017, Drug
Source: Pharmacy

Past Medical History

SMI - NO
HX-MENTAL DISORDER NOS

Reason for Appointment
4. Injury#436/ FY18

History of Present Hiness
TEMPLATES:

Rikers Injury Report

injury Report:
General

DOC Injury Report available? Yes /

DOC Injury Report #: 436 /
Event Location: Housing Area /
intentionality: /ntentional /
Cause: Inmate-on-inmate fight /

Bipolar | disorder, most recent episode (or
current) depressed, unspecified

Bipolar | disorder, most recent episode (or
current) depressed, unspecified

Diagnosis deferred

Bipolar disorder, depressed

Allergies

Penicillin: anaphylaxis: Allergy
resperidaol: anaphylaxis: Allergy
lactose: diarrhea

 

Verified Injury: Physical evidence of injury /
Did the patient have a blow to the head? No/
Did the patient ever lose consciousness? No/
Was the patient ever dazed and confused after injury? No/

Vital Signs

 

BP

 

L Arm: 137/67

09/16/2017 08:58:20 PM

Eastern Standard Time Kari Nunez

 

Pulse

 

88

09/16/20 17 08:58:20 PM

Eastern Standard Time Kari Nunez

 

RR

 

16

09/ 16/2017 08:58:20 PM

Eastern Standard Time “ari Nunez

 

Temp

 

98.2

09/ 16/20 17 08:58:20 PM

Eastern Standard Time Kari Nunez

 

Peak Flow

 

450

09/ 16/2017 08:58:20 PM

Eastern Standard Time Kari Nunez

 

$aO2

 

 

 

 

Patient: CANO, CHRISTOPHER DOB: 08/28/1993
Note generated by eClinicalWorks EMR/PM Software (www.eClinicalWorks.com)

https://chsecwproapp.nychhc.org/mobil edoc/jsp/catal og/xml/printChartOptions.jsp?encou...

Progress Note: Evan Brathwaite, MD 09/16/2017

11/28/2017
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 66 of 76

 
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 67 of 76
Summary View for CANO, CHRISTOPHER Page 2 of 3

 

 

09/16/2017 08:58:20 PM .
100 Eastern Standard Time Kari Nunez
Pain scale
. 09/ 16/2017 08:58:20 PM .
bilat leg 6 Eastern Standard Time ‘ari Nunez

 

 

 

Examination
General Examination:

GENERAL APPEARANCE: well-developed, well-developed, well-
nourished, well-groomed, well-appearing.

HEENT: HEAD:.-, normocephalic, atraumatic.

ORAL CAVITY: normal, unremarkable.

NECK: GENERAL:-, supple.

HEART: PMI:-, normal.

CHEST: SHAPE AND EXPANSION:-, normal.

BREASTS: GENERAL:-, symmetric.

LUNGS: normal.

ABDOMEN: normal, normal without tenderness, masses, or
megaly. :

SKIN: normal.

EXTREMITIES: swelling lateral maleolus rt grade 1 sprain.

BACK: unremarkable.

NEUROLOGIC EXAM: non-focal exam.

Assessments
1. Injury, unspecified - 714.90

grade 1 ankle sprain on rt.

Treatment
1. Injury, unspecified
Start Ibuprofen Tablet, 400 MG, Total Dose: 2 tabs, Orally, Stat, 0
days, Drug Source: Pharmacy
Start Ibuprofen Tablet, 400 MG, Total Dose: one tab, Orally, Every 8
Hours, 5 days, Drug Source: Pharmacy
IMAGING: Ankle Right Ap, Oblique, Lateral (XRAY)
Referral To:Supplies Nursing Nursing Supplies
Reason:provide the patient with two cold paks

Disposition: General Population

Appointment Provider: Evan Brathwaite, MD

iz

 

 

Patient: CANO, CHRISTOPHER DOB: 08/28/1993 Progress Note: Evan Brathwaite, MD 09/16/2017
Note generated by eClinicalWorks EMR/PM Software (www.eClinicalWorks.com)

https://chsecwproapp.nychhc.org/mobil edoc/jsp/catal og/xml/printChartOptions.jsp?encou... 11/28/2017
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 68 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 69 of 76
Summary View for CANO, CHRISTOPHER Page 3 of 3

Electronically signed by Evan Brathwaite MD on 09/16/2017
at09:18 PM EDT

Sign off status: Com pleted

 

Vernon C. Bain Center
Barge 1 Halleck Street
Bronx, NY 10474
Tel: 347-774-7000
Fax: 347-774-8088

 

 

Patient: CANO, CHRISTOPHER DOB: 08/28/1993 Progress Note: Evan Brathwaite, MD 09/16/2017
Note generated by eClinicalWorks EMR/PM Software (www.eClinicalWorks.com)

https://chsecwproapp.nychhc.org/mobil edoc/jsp/catalog/xml/printChartOptions.jso?encou... 11/28/2017
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 70 of 76
Patient Sun@asg 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 71 of 76 Page 2 of 3

NYSID: 13552006) BookCase: 2411605369

CANO, CHRISTOPHER

1140 ANDERSON, C43, BX, NY 10452
‘ Primary Insurance:

DOB: 08/28/1993 Age: 24Y Sex: male — PCP:

Home: Account Number: 333189
Work:

Cell:

Email:

Advance Directive:

Allergies: Penicillin - anaphylaxis, resperidaol - anaphylaxis, lactose - diarrhea

 

 

 

Immunization not carried out for .
228.9 unspecified reason 09/01/2017 09/01/2017 Kang, Min Jung
oo Ozo-Onyaili,
E73.1 Secondary lactase deficiency 09/14/2017 09/14/2017 Chukwudi
. ge: Aronov,
714.90 Injury, unspecified 09/16/2017 09/17/2017 Alexander
Lo . : Aronov,
R45.851 Suicidal ideations 09/17/2017 09/17/2017 Alexander
Procedure and treatment. not
carried out because of patient's
Z53.1 decision for reasons of belief and 09/20/2017 11/06/2017 Walker, Allen
group pressure
Effect of heat and light, : :
T67.9XXA unspecified, initial encounter 09/24/2017 09/24/2017 Antoine, Achille
Other effects of heat and light, : .
T67.8XXA initial encounter 09/24/2017 09/24/2017 Antoine, Achille
799.9 Diagnosis deferred : 09/25/2017 11/15/2017 Kyu, Khin
H52.13 Myopia, bilateral 09/25/2017 11/29/2017 Hyman, Barry
Other periradicular pathology
M27.59 associated with previous 9 10/03/2017 10/03/2017 Martin, Brian
endodontic treatment
873.63 BROKEN TOOTH 10/03/2017 10/24/2017 Martin, Brian
. . Right ais
Other benign neoplasm of skin, . ; Williams,
D23.9 unspecified feesna 10/10/2017 10/10/2017 Rhodina
Bipolar I disorder, Current or most
F31.2 recent episode manic, With 10/12/2017 10/12/2017 Wright, Janice
psychotic features :
F12.20 Cannabis use disorder, Moderate 10/12/2017 10/12/2017 Wright, Janice
F10.20 Alcohol use disorder, moderate 10/12/2017 10/12/2017 Wright, Janice
F14.20 Cocaine use disorder Moderate 10/12/2017 10/12/2017 Wright, Janice
K13.0 Diseases of lips 10/19/2017 10/19/2017 tee
B35.6 Tinea cruris 10/19/2017 10/19/2017 ley
H52.7 Unspecified disorder of refraction 10/31/2017 10/31/2017 ley
alleged j Gill
E885.9 | FALL FROM SLIPPING NEC slipped 10/31/2017 10/31/2017 lech eS,
and fall. esly
F20.9 Schizophrenia 10/31/2017 11/29/2017 Wright, Janice
F12.20 Cannabis use disorder, Severe remission 10/31/2017 11/29/2017 Wright, Janice
Fi10.20 Alcohol use disorder, severe - 10/31/2017 11/29/2017 Wright, Janice
Amphetamine-type substance use oo. . .
Fi5.20 disorder, moderate remission 10/31/2017 11/29/2017 Wright, Janice
F14.10 Cocaine use disorder Mild 10/31/2017 11/29/2017 Wright, Janice

https://chsecwproapp.nychhe.org/mobiledoc/jsp/catalog/xml/getPatientSummary.jsp?Pati... 11/30/2017
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 72 of 76
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 73 of 76

Summary View for CANO, CHRISTOPHER

Page 1 of 2

 

HEALTH

HOSPITALS

CANO, CHRISTOPHER

NYSID: 13552006J BookCase: 2411605369
Facility Code: BKDC Housing Area: 6B
24Y old Male, DOB: 08/28/1993

Account Number: 333189

1140 ANDERSON, C43, BX, NY-10452

 

Insurance: Self Pay

Appointment Facility: Brooklyn Detention Center

 

11/14/2017

Current Medications

Taking

@ Multivitamin Adult - Tablet Total Dose:
one tab Daily, stop date 11/ 18/2017, KOP: No,
Drug Source: Pharmacy

e Lithium Carbonate ER 450 MG Tablet
Extended Release Total Dose: 900mg At
Bedtime, stop date 11/28/2017, KOP: No,
Drug Source: Pharmacy-Non Carry

e Abilify 10 MG Tablet Total Dose: 10mg At
Bedtime, stop date 11/28/2017, KOP: No,
Drug Source: Pharmacy-Non Carry

@ Vistaril 50 MG Capsule Total Dose:
100mg At Bedtime, stop date 11/ 28/2017,
KOP: No, Drug Source: Pharmacy-Non Carry
e Lithium Carbonate ER 450 MG Tablet
Extended Release Total Dose: 300mg At
Bedtime, stop date 12/04/2017, KOP: No,
Drug Source: RN/ LPN DOT

@ Abilify 10 MG Tablet Total Dose: 10mg At
Bedtime, stop date 12/04/2017, KOP: No,
Drug Source: RN/LPN DOT

e@ Vistaril 50 MG Capsule Total Dose:
100mg At Bedtime, stop date 12/04/2017,
KOP: No, Drug Source: RN/LPN DOT

Past Medical History

SMI - NO

Bipolar | disorder, most recent episode (or
current) depressed, unspecified

Bipolar | disorder, most recent episode (or
current) mixed, severe, specified as with
psychotic behavior

Bipolar | disorder, most recent episode (or
current) depressed, unspecified :
Bipolar | disorder, most recent episode (or
current) manic, severe, specified as with
psychotic behavior

Allergies

Penicillin: anaphylaxis: Allergy
resperidaol: anaphylaxis: Allergy
lactose: diarrhea :

 

Appointment Provider: Brian Martin, DDS

Reason for Appointment
1. F/U #9 COMP (C2)

History of Present Iliness

Dental Exams:

GENERAL DENTISTRY PROCEDURES
Restorative Surfaces: 7

Examination

General Examination:
ORAL CAVITY: TEETH:, dental caries cervical buccal 9.

Assessments
1. Dental caries on pit and fissure surface penetrating into dentin -
K02.52 (Primary)

Treatment

1. Dental caries on pit and fissure surface penetrating into
dentin

Notes: ohi; written consent obtained

tx: under 1.8 cc 2% lido with 1:100k epi; removed decay without pulp
exposure; resin restoration done; no occlusal interferences, post op
instructions explained/ understood.

Appointment Provider: Brian Martin, DDS

 

Electronically signed by Brian Martin , DDS on 11/14/2017 at
11:07 AM EST

 

Patient: CANO, CHRISTOPHER DOB: 08/28/1993

Progress Note: Brian Martin, DDS 11/14/2017

Note generated by eClinicalWorks EMR/PM Software (www.eClinicalWorks,com)

https://chsecwproapp.nychhc.org/mobil edoc/jsp/catal og/xml/printChartOptions.jsp?encou... 11/28/2017
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 74 of 76

 
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 75 of 76
Summary View for CANO, CHRISTOPHER Page 2 of 2

Sign off status: Completed

 

Brooklyn Detention Center
275 Atlantic Avenue
Brooklyn, NY 11201

Tel: 347-774-7000
Fax: 347-774-8088

 

 

Patient: CANO, CHRISTOPHER DOB: 08/28/1993 ProgressNote: Brian Martin, DDS 11/14/2017

Note generated by eClinicalWorks EMR/PM Software (www.eClinicalWorks.com)

https://chsecwproapp.nychhce.org/mobil edoc/jsp/catal og/xml/printChartOptions.jsp?encou... 11/28/2017
Case 1:19-cv-01640-LGS Document 2 Filed 02/20/19 Page 76 of 76

 
